DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments filed 06/17/2021 with respect to the rejection of Claim 2 (now incorporated in the independent Claim 1) is persuasive, therefore, the finality of the previous Office action is withdrawn. This supplemental non-final substitutes the Office action dated 04/14/2021.
Priority
This application is a 371 of PCT/US2015/015537 filed 02/12/2015, which claims benefit from provisional application 61/941,024 filed 02/18/2014.
Status of Claims
Claims 1, 3-5, 7-14, and 16 are pending in the application.
Claims 8, 9, 11, 12, 14, and 16 are withdrawn from consideration.
Claims 2, 6, 15, and 17 have been cancelled.
Claims 1, 3-5, 7, 10, and 13 are present for consideration.
Election/Restrictions
Applicant elected to prosecute Species B (Figures 6A-6B) with traverse on 03/19/2018. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, 7, and 13 are rejected under 35 U.S.C. 102 (a)(2) as anticipated by Alkhatib, US 2010/0249923 A1.
Regarding Claim 1, Alkhatib discloses the invention substantially as claimed (Figs. 2A-2D, annotated Fig. 2B below; [0030]-[0032] and [0035]-[0045]) a prosthetic heart valve (30) for replacing a native valve comprising:
-	 a stent (40) including a plurality of struts forming cells, the stent having a collapsed condition and an expanded condition (Figs. 2A-2D show the expanded configuration; [0030]); 
-	a valve assembly (assembly of leaflets 20) disposed within the stent (40), the valve assembly including a plurality of leaflets (20) and a cuff (see annotated Fig. 2B below; the Examiner is interpreting the cuff to be the vase of the valve assembly); and 
-	at least one runner (the Examiner is interpreting the runner to include the fingers 10 coupled to the interconnections 12 as shown in the annotated Fig. 2B below) coupled to and nested within a selected  cell, the selected cell including selected struts defining a surface, the at least one runner being configured to transition from a first configuration (delivery configuration in Fig. 3D) to a second configuration when the stent moves from the collapsed condition, to the expanded condition (Figs. 2A-2D), 
- the at least one runner being positioned within the surface in the first configuration (delivery configuration in Fig. 3D) ,

- wherein the at least one runner has a first terminal end coupled to the selected cell and a second terminal end coupled to the selected cell, the first terminal end being opposite the second terminal end (see the annotated Fig. 2B below);
- wherein the at least one runner is linear in the first configuration ([0045] discloses: “[W]hile curved (radially) outward fork-like members 10 will do a good job keeping calcified leaflets out of the way, alternate designs can also be used, ranging from straight up fingers 10 to straight fingers inclined at an angle…”; in the collapsed configuration, the “straight up fingers 10” are linear.)


    PNG
    media_image1.png
    592
    546
    media_image1.png
    Greyscale

Regarding Claim 3, Alkhatib discloses (Figs. 2A-2D; [0041]) a bowed or curved runner in the second configuration (expanded configuration.)
Regarding Claim 4, Alkhatib discloses ([0004]-[0005]) a runner (i.e. the leaflet restraining structure shown in the annotated Fig. 2B above) pushing the cuff radially outwardly when the at least one runner transitions from the first configuration to the second configuration ([0005] discloses: “[T]he above-mentioned leaflet restraining structure may be resiliently biased to incline radially outwardly from the annulus portion as one proceeds along the restraining structure from the annulus portion toward the free end of the restraining structure.”)
Regarding Claim 5, Alkhatib discloses (Figs. 2A-2B) runners (i.e. leaflet restraining structures) disposed radially outward of the leaflets 20.
Regarding Claim 7, Alkhatib discloses  (Figs. 2A-2D; [0048]) a first end of the at least one runner coupled to a junction of a first pair of the selected struts of the selected cell and a second end of the at least one runner coupled to a junction of a second pair of the selected struts of the selected cell ([0048] discloses: “[T]he attachment point of fingers 10 to the stent is described as being preferably at or near the proximal end of the prosthetic valve frame structure using the proximal end of the fingers.”)
Regarding Claim 13,  Alkhatib discloses  (Figs. 2A-2D) a stent having a length direction between a proximal end of the stent (inflow portion 40) and a distal end of the stent (outflow portion 50), and a runner (see the annotated Fig. 2B above) extending substantially in the length direction in the second configuration.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alkhatib in view of Salahieh et al. (Salahieh) US 2005/0143809 A1.
Regarding Claim 10, Alkhatib discloses (Figs. 2A-2D; [0048]) a runner coupled to the select cell at an attachment end (see the annotated Fig. 2B above.) However, Alkhatib does not disclose a runner being wider at the attachment end than at its midpoint. Salahieh teaches (Figures 2B-2C) the use of a runner (32) coupled to a cell at an attachment end, the runner being wider at the attachment end (36b) than at its midpoint (shown at 32 in Figure 2B), for the purpose of providing more support at the attachment points [0075]. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the runners in the valve of Alkhatib such that the runners are wider at their attachment ends than at their midpoint, in order to provide more support at the attachment points. 


Response to Arguments
Applicant's arguments filed 06/17/21 have been fully considered but are moot because the new grounds of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/CORRINE M MCDERMOTT/         MQAS, Art Unit 3700